Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-14431-RAR

  GREGORY ANGELO FERRARO,

          Petitioner,

  v.

  MARK S. INCH,

        Respondent.
  __________________________________/

                                       ORDER OF DISMISSAL

          THIS CAUSE comes before the Court on Petitioner’s pro se Amended Habeas Corpus

  Petition pursuant to 28 U.S.C. § 2254 in which Petitioner challenges the state court judgment in

  Case No. 2011-CF-002629, entered in the State Circuit Court in and for St. Lucie County, Florida.

  See Amended Petition [ECF No. 9] (“Am. Pet.”). Rule 4 of the Rules Governing Section 2254

  Cases authorizes courts to dismiss a habeas petition arising under § 2254 “[i]f it plainly appears

  from the petition and any attached exhibits that the petitioner is not entitled to relief in the district

  court[.]” See also 28 U.S.C. § 2243 (authorizing courts to dismiss a case without an order to show

  cause issuing “unless it appears from the application that the applicant or person detained is not

  entitled” to relief). “Both a procedural bar and a merits-based deficiency could lead a district court

  to conclude that the petitioner is ‘not entitled to relief.’” Paez v. Sec’y, Fla. Dep’t of Corr., 947

  F.3d 649, 654 (11th Cir. 2020) (quoting Rule 4 of the Rules Governing Section 2254 Cases).

          As explained herein, Petitioner’s claims rest on bare and conclusory allegations.

  Accordingly, based on the foregoing authorities and for the reasons stated herein, the Amended

  Petition is DISMISSED as legally insufficient on its face.
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 2 of 13




                                      STANDARD OF REVIEW

         “As amended by [the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)],

  28 U.S.C. § 2254 sets several limits on the power of a federal court to grant an application for a

  writ of habeas corpus on behalf of a state prisoner.” Cullen v. Pinholster, 563 U.S. 170, 181

  (2011). Some of the more restrictive limits are found in § 2254(d). Under that provision, a federal

  court may grant habeas relief from a state court judgment only if the state court’s decision on the

  merits was (1) contrary to, or an unreasonable application of, clearly established federal law as

  determined by the Supreme Court of the United States; or (2) was based on an unreasonable

  determination of the facts in light of the evidence presented in the state court proceeding. 28

  U.S.C. § 2254(d).

         However, courts retain the authority to review claims de novo and look beyond AEDPA’s

  deferential standard if the claims would be denied under de novo review. See Berghuis v.

  Thompkins, 560 U.S. 370, 390 (2010) (“Courts can . . . deny writs of habeas corpus under § 2254

  by engaging in de novo review when it is unclear whether AEDPA deference applies, because a

  habeas petitioner will not be entitled to a writ of habeas corpus if his or her claim is rejected on de

  novo review.”); see also Trepal v. Sec’y, Fla. Dep’t of Corr., 684 F.3d 1088, 1109–10 (11th Cir.

  2012) (“We need not resolve the question of the proper standard of deference to the Florida

  Supreme Court’s adjudication . . . Instead, we adopt an approach the United States Supreme Court

  itself has employed when a petitioner fails to show prejudice even under de novo review[.]”);

  Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014) (“Such a showing is not enough

  to establish ineffectiveness under a de novo application of Strickland—much less justification for

  upsetting the Georgia high court’s decision under § 2254(d)(1).”).




                                              Page 2 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 3 of 13




         Under either standard, habeas litigants remain subject to a heightened pleading standard

  throughout habeas proceedings. See generally Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011)

  (explaining the “heightened pleading requirement” applicable during habeas review).

                                        APPLICABLE LAW

         The Sixth Amendment affords a criminal defendant the right to “the Assistance of Counsel

  for his defen[s]e.”    U.S. Const. amend. VI.       “The benchmark for judging any claim of

  ineffectiveness must be whether counsel’s conduct so undermined the proper functioning of the

  adversarial process that the trial cannot be relied on as having produced a just result.” Strickland

  v. Washington, 466 U.S. 668, 686 (1984). To prevail on a claim of ineffective assistance of

  counsel, a habeas litigant must demonstrate “that (1) his counsel’s performance was deficient and

  ‘fell below an objective standard of reasonableness,’ and (2) the deficient performance prejudiced

  his defense.” Raleigh v. Sec’y, Fla. Dep’t of Corr., 827 F.3d 938, 957 (11th Cir. 2016) (quoting

  Strickland, 466 U.S. at 687–88).

         The deficiency prong is met if “no competent counsel would have taken the action that [the

  litigant’s] counsel [took]” during the proceedings. Chandler v. United States, 218 F.3d 1305, 1315

  (11th Cir. 2000). So, if “some reasonable lawyer . . . could have acted, in the circumstances, as

  defense counsel acted[,]” counsel did not perform deficiently. See Waters v. Thomas, 46 F.3d

  1506, 1512 (11th Cir. 1995) (quoting White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir.

  1992)) (cleaned up) (emphasis added). “Under Strickland, a defendant is prejudiced by his

  counsel’s deficient performance if ‘there is a reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceeding would have been different.’”          Porter v.

  McCollum, 558 U.S. 30, 40 (2009) (quoting Strickland, 466 U.S. at 694).             “A reasonable

  probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466



                                             Page 3 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 4 of 13




  U.S. at 694. And yet, the error must also be “so serious” that the error “deprive[d] the defendant

  of a fair trial, a trial whose result is reliable[,]” in order to satisfy the prejudice prong. Strickland,

  466 U.S. at 687.

          Bare and conclusory allegations are not enough to meet this standard, as petitioners bear

  the burden of proof and that burden can only be met with specific allegations. See, e.g., id. at 690

  (“A convicted defendant making a claim of ineffective assistance must identify the acts or

  omissions of counsel that are alleged not to have been the result of reasonable professional

  judgment.”); Johnson v. Alabama, 256 F.3d 1156, 1176 (11th Cir. 2001) (“The petitioner bears the

  burden of proof on the ‘performance’ prong as well as the ‘prejudice’ prong of a Strickland

  claim[.]”); cf. Borden, 646 F.3d at 810 (explaining the “heightened pleading requirement”

  applicable during habeas review).

                                                ANALYSIS

          A. Ground One

          In Ground One, Petitioner raises seven discrete subclaims. All are legally deficient and

  commit the same error. First, Petitioner argues Counsel was ineffective for failing to present

  evidence that he “did not kill [the] victim.”       Am. Pet. at 5.    Petitioner never identifies what

  evidence Counsel failed to present and, therefore, this claim is deficient on its face. See Strickland,

  466 U.S. at 690 (describing the presumption that counsel performed reasonably); id. at 695 (“The

  assessment of prejudice should proceed on the assumption that the decisionmaker is reasonably,

  conscientiously, and impartially applying the standards that govern the decision.”); Borden, 646

  F.3d at 810 (explaining “heightened pleading”); Johnson, 256 F.3d at 1176 (stating prisoners bear

  the burden of proof).




                                                Page 4 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 5 of 13




         Second, Petitioner argues Counsel “failed to present” evidence that he discharged a firearm

  “out of fear of imminent bodily harm.” Am. Pet. at 5. Petitioner, however, never elaborates how

  he would have supported such a theory, so the speculative and conclusory nature of his allegations

  renders this subclaim legally deficient. See Strickland, 466 U.S. at 690 (requiring a prisoner to

  specify the acts or omissions demonstrating counsel’s presumptively adequate performance was

  unreasonable); id. at 694 (requiring a probability sufficient to undermine confidence in the

  outcome to satisfy prejudice); Borden, 646 F.3d at 810 (detailing the “heightened pleading”

  standard applicable on habeas review); Johnson, 256 F.3d at 1176 (stating prisoners bear the

  burden of proof on both Strickland prongs).

         Third, Petitioner claims Counsel failed to prove that his co-defendant killed the victim after

  Petitioner retreated the scene. Am. Pet. at 5. Even if true, Petitioner has not articulated what

  evidence Counsel should have relied upon to support this theory. See Strickland, 466 U.S. at 690

  (requiring prisoners to identify the acts or omissions at issue); Borden, 646 F.3d at 810 (detailing

  the “heightened pleading” standard on habeas review). Without such allegations, Petitioner has

  failed to overcome the presumption that Counsel performed reasonably. See Strickland, 466 U.S.

  at 690. And, without more specific allegations, he has not shown that but for Counsel’s

  unprofessional errors, the result of the proceeding would have been different. See Porter, 558 U.S.

  at 40; Borden, 646 F.3d at 810.

         Fourth, Petitioner claims Counsel was ineffective by arguing in favor of a manslaughter

  defense because it shifted the burden of proof. Am. Pet. at 5. Petitioner advances no allegations

  articulating why Counsel could not rely on a manslaughter defense for strategic reasons. See

  Strickland, 466 U.S. at 690 (“[C]ounsel is strongly presumed to have rendered adequate assistance

  and made all significant decisions in the exercise of reasonable professional judgment.”); Johnson,



                                             Page 5 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 6 of 13




  256 F.3d at 1176 (articulating that prisoners bear the burden of proof). After all, Petitioner was

  charged and ultimately convicted of first-degree murder. Am. Pet. at 1. Thus, without any

  allegations clarifying why Counsel’s reliance on a lesser included offense was unreasonable and

  unviable, see generally Reynolds v. Chapman, 253 F.3d 1337, 1341 (11th Cir. 2001) (showing an

  attorney’s strategy was characterized as successful because the defendant was convicted on a lesser

  included offense), Petitioner has not overcome the presumption of Counsel’s reasonable

  performance, see Strickland, 466 U.S. at 690. The Petitioner’s allegations are also too bare and

  conclusory to support the prejudice prong.       See Borden, 646 F.3d at 810 (articulating the

  “heightened pleading” standard); Johnson, 256 F.3d at 1176 (stating prisoners bear the burden of

  proof on both Strickland prongs).

         Fifth, Petitioner claims Counsel was ineffective for failing to present bullet trajectory

  evidence. Am. Pet. at 5. Counsel’s conduct is entitled to a strong presumption that he performed

  reasonably. See Strickland, 466 U.S. at 690. And Petitioner does not articulate how bullet

  trajectory testimony would have been helpful, persuasive, or material at trial. Nor has Petitioner

  suggested that such evidence exists. In other words, his claim is too bare and conclusory to satisfy

  either prong of Strickland. Id. at 690 (requiring prisoners to identify what acts or omissions

  rendered counsel’s presumptively reasonable performance unreasonable); Hittson, 759 F.3d at

  1265 (“[G]eneralized allegations are insufficient in habeas cases . . . [P]etitioners [are, instead,

  required] to specify all the grounds for relief available to the petitioner and state the facts

  supporting each ground.” (internal quotations marks omitted)); id. at 1271 (“Apart from broad

  statements that trial counsel’s investigation was not thorough enough, Hittson does not identify

  what additional investigatory steps his attorneys should have taken; he has not identified a single

  piece of mitigating evidence that his attorneys failed to discover; [and] he has not explained how



                                             Page 6 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 7 of 13




  that undiscovered evidence should have been presented to the jury . . . [Therefore,] Hittson has not

  alleged any facts to warrant a finding of Strickland prejudice.”).

         Sixth, Petitioner claims Counsel failed to cross-examine a witness and a gun expert. Am.

  Pet. at 5. He, predictably, has submitted no allegations articulating what benefit could have been

  yielded by cross-examining these witnesses—or on what issues Counsel should have pressed the

  witnesses on. “The decision as to whether to cross-examine a witness is a tactical one well within

  the discretion of a defense attorney.” Fugate v. Head, 261 F.3d 1206, 1219 (11th Cir. 2001)

  (cleaned up). Since Petitioner provides no reasonably specific allegations to support this claim,

  he has not overcome the presumption that Counsel acted reasonably by choosing not to cross-

  examine certain witnesses or that there is a reasonable probability of a different outcome. See

  Strickland, 466 U.S. at 690 (discussing the presumption that counsel acted reasonably); Hittson,

  759 F.3d at 1271 (showing a lack of specificity fails to satisfy the prejudice prong); Fugate, 261

  F.3d at 1220 (“Ineffective assistance, however, will not be found merely because other testimony

  might have been elicited from those who testified.” (cleaned up)); Johnson, 256 F.3d at 1176

  (setting forth the burden of proof).

         Lastly, Petitioner contends Counsel failed to present forensic evidence proving his co-

  defendant killed the victim. Am. Pet. at 5. Petitioner, following his pattern of submitting only

  conclusory allegations, does not detail what forensic evidence—if any—existed. Federal habeas

  review is not the time to embark on a “fishing expedition” in “an effort to find evidence to support

  a claim.” Hittson, 759 F.3d at 1271 (quoting Borden, 646 F.3d at 810 n.31)) And, without any

  allegations illuminating what forensic evidence existed, how such evidence should have been

  presented to the jury, or why Counsel’s approach was unreasonable, Petitioner has not met his

  burden under either prong. See Strickland, 466 U.S. at 690 (discussing the strong presumption



                                             Page 7 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 8 of 13




  that counsel acted reasonably); Hittson, 759 F.3d at 1265, 1271 (showing habeas litigants must

  state their claims with particularity and that a lack of specificity, in turn, fails to satisfy the

  prejudice prong); Johnson, 256 F.3d at 1176 (emphasizing that prisoners bear the burden of proof

  on both prongs when presenting a Strickland claim).

         B. Ground Two

         Within Ground Two, Petitioner argues Counsel was ineffective for “failing to effectively

  impeach” a witness with the witness’s prior inconsistent statements regarding “petitioners [sic]

  involvement” and of a “deal” that the witness “made with [the] State Attorney.” Am. Pet. at 7.

  But Petitioner’s allegation that Counsel “fail[ed] to effectively impeach” this witness is vague and

  conclusory without more specificity as to how Counsel failed to impeach this witness, what the

  inconsistent statements were, and whether the jury heard of the “deal” and of the witness’s

  allegedly inconsistent statements. Thus, this claim is facially deficient on all prongs. See

  Strickland, 466 U.S. at 690 (requiring prisoners to identify the acts or omissions at issue and

  establishing the strong presumption of competent performance); Hittson, 759 F.3d at 1265, 1271

  (showing habeas litigants must state their claims with particularity and that a lack of specificity

  cannot satisfy the prejudice prong); Johnson, 256 F.3d at 1176 (explaining prisoners bear the

  burden of proof on both Strickland prongs).

         C. Ground Three

         Petitioner, in Ground Three, argues Counsel was “ineffective for failing to investigate,

  depose[,] and call for trial Michael Ferrara whose testimony was critical [to] Petitioners [sic]

  theory of defense.” Am. Pet. at 8. This “theory of defense” was not articulated in Ground Three,

  and Petitioner submits no allegations that this witness would have testified at trial. Nor has

  Petitioner hinted at what this uncalled witness would have stated at trial. The Petitioner, therefore,



                                              Page 8 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 9 of 13




  comes nowhere close to meeting his burden under either prong of Strickland with his vague and

  conclusory allegations. See Strickland, 466 U.S. at 690; Hittson, 759 F.3d at 1265, 1271; Johnson,

  256 F.3d at 1176.

         D. Ground Four

         As his final claim for relief, Ground Four, Petitioner argues Counsel (a) “failed to

  investigate and present [a] self-defense” theory which would have been a “viable defense” at trial,

  (b) failed to “investigate exculpatory witnesses,” (c) “failed to cross-examine [a] gun expert about

  live round[s],” and (d) failed to present evidence that Petitioner fired [his weapon] out of fear of

  imminent bodily harm.” Am. Pet. at 11. Petitioner, therefore, has submitted four subclaims to

  support this claim.

         None entitles him to relief. To explain this deficiency, the Court will first address the

  second through fourth subclaims prior to discussing the broader issue presented within the first

  subclaim. In the second subclaim, which is Petitioner’s claim that Counsel failed to investigate

  exculpatory witnesses, Petitioner never identifies who these exculpatory witnesses are, what they

  would have said, and how that would have helped him at trial. Am. Pet. at 11. This subclaim—

  like all of Petitioner’s other claims—is, therefore, too speculative and conclusory to satisfy either

  prong of Strickland. See Strickland, 466 U.S. at 690; Hittson, 759 F.3d at 1265, 1271; Johnson,

  256 F.3d at 1176.

         Regarding Petitioner’s third subclaim, Petitioner contends Counsel was ineffective for not

  cross-examining a gun expert about live rounds. Am. Pet. at 10. The decision to limit the questions

  asked of a witness, or even the decision not to cross-examine a witness at all, is usually a strategic

  one. See Fugate, 261 F.3d at 1219 (“The decision as to whether to cross-examine a witness is a

  tactical one well within the discretion of a defense attorney.”). And Petitioner, yet again, submits



                                              Page 9 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 10 of 13




   no allegations as to what the benefit would have been at trial had Counsel cross-examined a gun

   expert about live rounds. Without any specific allegations, Petitioner has not overcome the

   presumption that Counsel acted reasonably. See Strickland, 466 U.S. at 690; Fugate, 261 F.3d at

   1220; Johnson, 256 F.3d at 1176. Even if Counsel were deficient for not cross-examining this

   witness, Petitioner has not provided any allegations to explain why testimony on that issue had

   any effect on the outcome of his trial. See Am. Pet. at 10. Consequently, Petitioner also has not

   provided allegations that could establish prejudice. See Hittson, 759 F.3d at 1265, 1271.

          Petitioner’s fourth subclaim submits Counsel was ineffective for failing to argue that

   Petitioner discharged a firearm “out of fear of imminent bodily harm.” Am. Pet. at 10. This is the

   same claim the Court addressed, supra, in Ground One. See also Am. Pet. at 5. But Petitioner, as

   previously stated, never articulates how Counsel should have supported such a theory thereby

   rendering this claim legally deficient on its face. See Strickland, 466 U.S. at 690 (stating counsel

   is presumed to perform reasonably and that a party must identify the alleged errors); Hittson, 759

   F.3d at 1265, 1271 (articulating that claims must be stated with particularity on habeas review and

   showing a prisoner’s failure to do so resulted in him not satisfying the prejudice prong); Johnson,

   256 F.3d at 1176 (explaining prisoners bear the burden of proof).

          Turning back to the first subclaim within Ground Four, the claim that Counsel “failed to

   investigate and present [a] self-defense [theory],” it is simply a rewording of another claim

   presented in Ground One, see Am. Pet. at 5, which the Court has already addressed supra. The

   Court must presume that Counsel acted pursuant to a reasonable strategy. See Strickland, 466 U.S.

   at 690. And Petitioner conceded that his attorney pursued a defense that sought a conviction on

   the lesser included offense of manslaughter as opposed to first-degree murder. See Am. Pet. at 5.

   Because Petitioner advances no allegations pertinent to whether Counsel’s strategy was



                                             Page 10 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 11 of 13




   unreasonable, and no specific allegations as to how Counsel should have argued a self-defense

   theory or even as to what evidence Counsel actually had available to him, this claim is too bare

   and conclusory to support either prong of Strickland. See Strickland, 466 U.S. at 690; Hittson,

   759 F.3d at 1265, 1271; Johnson, 256 F.3d at 1176.

                                       EVIDENTIARY HEARING

           No evidentiary hearing is warranted in this matter. See Shriro v. Landrigan, 550 U.S. 465,

   474 (2007) (“[I]f the [state court] record refutes the applicant’s factual allegations or otherwise

   precludes habeas relief, a district court is not required to hold an evidentiary hearing.” (emphasis

   added)).

                                CERTIFICATE OF APPEALABILITY

           After careful consideration of the record in this case, the Court declines to issue a certificate

   of appealability (“COA”).      A habeas petitioner has no absolute entitlement to appeal a district

   court’s final order denying his habeas petition. Rather, to pursue an appeal, a petitioner must

   obtain a COA. See 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).

           Issuance of a COA is appropriate only if a litigant makes “a substantial showing of the

   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do so, litigants must show that

   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

   or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). And “[w]here a district court has

   disposed of claims . . . on procedural grounds, a COA will be granted only if the court concludes

   that ‘jurists of reason’ would find it debatable both ‘whether the petition states a valid claim of the

   denial of a constitutional right’ and ‘whether the district court was correct in its procedural ruling.’”

   Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001) (quoting Franklin v. Hightower, 215 F.3d

   1196, 1199 (11th Cir. 2000)).



                                                Page 11 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 12 of 13




           Reasonable jurists would not find the Court’s determination of factual and legal deficiency

   debatable in this case. Here, Petitioner repeatedly makes the same kinds of vague and conclusory

   allegations that are far too generalized to state a claim for relief in a habeas action. See Hittson,

   759 F.3d at 1265 (“[G]eneralized allegations are insufficient in habeas cases.”). Accordingly, a

   COA shall not issue.

                                                 CONCLUSION

           In short, because Petitioner has not met his burden of showing Counsel was ineffective

   under a de novo standard,1 he certainly cannot meet § 2254(d)’s more onerous standard even if it

   applies. See Berghuis, 560 U.S. at 390. Having carefully reviewed the record and governing law,

   it is hereby

           ORDERED AND ADJUDGED that the Amended Petition [ECF No. 9] is DISMISSED.

   A certificate of appealability is DENIED, and an evidentiary hearing is DENIED. All deadlines

   are TERMINATED, and any pending motions are DENIED as moot. This case is CLOSED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of April, 2021.




                                                               RODOLFO A. RUIZ II
                                                               UNITED STATES DISTRICT JUDGE
   1
     Worth mentioning, the Court warned Petitioner that “[h]abeas proceedings, unlike ordinary civil
   proceedings are subject to a heightened pleading standard.” Order of Instructions [ECF No. 3] at 1 (citing
   Borden, 646 F.3d at 810). And, in the Court’s efforts to alert Petitioner of this unique standard, the Order
   of Instructions further cautioned Petitioner “that any claims that fail to meet this [heightened pleading]
   standard shall be summarily dismissed or denied.” Id. at 2. In fact, the Court informed Petitioner of this
   heightened pleading standard, again, in the Order to Amend, see Order to Amend [ECF No. 5] at 1–2, and
   alerted him that “any claims lacking sufficient factual support will be subject to dismissal” without “further
   amendments [being] permitted,” see id.at 3. Moreover, Petitioner used a prescribed form that provided him
   with additional (indirect) notice of the heightened pleading standard applicable in this proceeding. See Am.
   Pet. at 5 (“State the facts supporting each ground . . . Do not argue or cite law. Just state the specific facts
   that support your claims.”). Petitioner, therefore, cannot argue later that he did not understand these
   warnings or the applicable standard.


                                                   Page 12 of 13
Case 2:20-cv-14431-RAR Document 12 Entered on FLSD Docket 04/30/2021 Page 13 of 13




   cc:   Gregory Angelo Ferraro
         204341
         St. Lucie County Jail
         Inmate Mail/Parcels
         900 North Rock Road
         Fort Pierce, FL 34945
         PRO SE




                                   Page 13 of 13
